     Case 2:13-cv-09169-GW-SS Document 47 Filed 09/08/20 Page 1 of 5 Page ID #:688



      DEBORAH L. CONNOR
 1    Chief, Money Laundering Section & Asset Recovery Section (MLARS)
 2    WOO S. LEE, Deputy Chief, International Unit
      Criminal Division
 3    United States Department of Justice
      1400 New York Avenue, N.W., 10th Floor
 4    Washington, D.C. 20530
      Telephone: 202-598-2249
 5    woo.lee@usdoj.gov
 6    NICOLA T. HANNA
 7
      United States Attorney
      STEVEN R. WELK
 8
      Assistant United States Attorney
      Chief, Asset Forfeiture Section
 9    Asset Forfeiture Section
       312 North Spring Street, 14th Floor
10     Los Angeles, California 90012
       Telephone: (213) 894-3391/(213) 894-4493
11     Facsimile: (213) 894-0142
       Email: Steven.Welk@usdoj.gov
12
      Attorneys for Plaintiff
13    UNITED STATES OF AMERICA
14
                            UNITED STATES DISTRICT COURT
15
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
      UNITED STATES OF AMERICA,        )       No. CV 11-3582-GW-SS
17
                Plaintiff,             )
18         v.                          )       Consolidated With CV 13-9169-GW-SS
19                                     )
      ONE WHITE CRYSTAL-COVERED “BAD )
20    TOUR” GLOVE AND OTHER MICHAEL )          JOINT STATUS REPORT REGARDING
      JACKSON MEMORABILIA;             )       SETTLEMENT AND STATUS
21
      REAL PROPERTY LOCATED ON
                                       )       CONFERENCE
22    SWEETWATER MESA ROAD IN MALIBU,
      CALIFORNIA; ONE 2011 FERRARI 599 )
23    GTO,                             )
                                       )
24
                Defendants.            )
25                                     )
26

27

28

                                           1
     Case 2:13-cv-09169-GW-SS Document 47 Filed 09/08/20 Page 2 of 5 Page ID #:689




 1            On October 13, 2014, the United States and the Sweetwater Claimants
 2    (jointly the “Parties”) entered into a Stipulation and Settlement Agreement (the
 3    “Joint Stipulation”) resolving the above-captioned, which was approved by the
 4
      Court on October 15, 2014.
 5
              Pursuant to the Joint Stipulation, the Defendant Res was to be liquidated and
 6
      the proceeds of that liquidation (“Liquidation Proceeds”) handled by the parties
 7
      pursuant to the terms of the Joint Stipulation. Specifically, the Joint Stipulation
 8
      required that $10.3 million of the Liquidation Proceeds be forfeited to the United
 9
      States and the remainder of the Liquidation Proceeds (“Remainder Liquidation
10
      Proceeds”) be used as contemplated by the settlement agreement by, among the
11
      possibilities, a charity or other organization(s) for the benefit of the people of
12
      Equatorial Guinea. The use of the remainder of the Liquidation proceeds is to be
13

14
      either selected by the Sweetwater Claimants and the United States by mutual

15
      agreement or selected by a panel. Pursuant to the Joint Stipulation, the Court

16    retained jurisdiction over this matter.
17            On April 29, 2019, a status conference was convened before the Court to
18    provide the Court with an update as to the status of the implementation of the terms
19    of the Joint Stipulation. At the Status Conference, the Parties informed the Court
20    that the Parties had reached an agreement in principle as to a third-party entity (the
21    “Potential Entity”) to receive a portion of the Liquidation Proceeds to be used for
22    the benefit of the Equatoguinean people. The Court directed the Parties to file a
23
      joint status report regarding the distribution of the Liquidation Proceeds by June 26,
24
      2019.
25
              On June 26, 2019, the Parties filed a Status Reporting confirming, among
26
      other things, that Since the Status Conference, representatives of the Parties have
27
      continued to engage in constructive discussions, including with representatives of
28

                                                2
     Case 2:13-cv-09169-GW-SS Document 47 Filed 09/08/20 Page 3 of 5 Page ID #:690




 1    the Potential Entity, both in the United States and the Republic of Equatorial Guinea
 2    to detail a specific plan to disburse a portion of the Liquidation Proceeds to benefit
 3    the people of Equatorial Guinea. Among other things, the Parties reported that the
 4
      Potential Entity and the Parties have discussed the possibility of utilizing the
 5
      Liquidation Proceeds for educational purposes to benefit Equatoguinean students.
 6
      A further status conference was convened before the Court on July 1, 2019. On
 7
      July, 30, 2019, a further status conference was scheduled for August 29, 2019. On
 8
      August 28, 2019, the Court on its own motion continued the status conference
 9
      previously scheduled for August 29, 2019.
10
            On December 5, 2019, the Court set a status conference for December 12,
11
      2019. At that status conference, the Parties reported that they were continuing to
12
      have constructive discussions with the Potential Entity to implement the Joint
13

14
      Stipulation. On December 12, 2019, the Court scheduled a further status conference

15
      for September 10, 2030, and directed the Parties to file a joint status report regarding

16    the settlement by September 8, 2020.
17          Since the December 2019 Status Conference, the Parties have continued to
18    have constructive discussions with both each other and the Potential Entity to utilize
19    the Liquidation Proceeds. Because, however, the Parties have not been able to
20    identify a charity to receive custody and control of the Liquidation Proceeds, the
21    Parties propose that a three-member panel be formed (the “Panel”) to distribute the
22    Liquidation Proceeds consistent with, among others, Paragraph 26 of the Joint
23
      Stipulation.
24
            Paragraph 26 provides in relevant part that if the Parties cannot identify a
25
      charity to receive the Liquidation Proceeds by mutual agreement:
26
            [A] three-member panel (the “Panel”) will ne formed to receive custody and
27
            control of [the Liquidation Proceeds] . . . . The Panel will be comprised of a
28

                                                 3
     Case 2:13-cv-09169-GW-SS Document 47 Filed 09/08/20 Page 4 of 5 Page ID #:691




 1          member selected by the United States, a member selected by the Government
 2          of the Republic of Equatorial Guinea, and a Panel Chairman selected jointly
 3          by the United States and Nguema. . . All decisions of the Panel will be
 4
            decided by a majority vote of its members. All decisions of the panel are
 5
            final and the Parties waive all rights to contest, appeal or otherwise challenge
 6
            the Panel’s decisions so long as such decisions are consistent with the terms
 7
            of the [Joint Stipulation]. The Parties agree that the funds disbursed to the
 8
            Charity or the Panel . . . will be so provided on the condition that the funds
 9
            be used for the benefit of the people of the Republic of Equatorial Guinea.
10
            Accordingly, consistent with the terms of the Joint Stipulation, the United
11
      States and the Government of Equatorial Guinea propose to select their respective
12
      Panel members by no later than November 10, 2020. The Parties will also jointly
13

14
      select a Panel Chairman by mutual agreement by November 23, 2020. Once

15
      formed, the Panel will provide an update to the Parties regarding the use of the

16    Liquidation Proceeds by no later than March 1, 2021.
17

18                                    Respectfully submitted,
19
      DATED: September 8, 2020        Deborah L. Conner, Chief
20
                                      Money Laundering & Asset Recovery Section
21
                                      Criminal Division
22

23                                    _S/Woo S. Lee__________________________
                                      WOO S. LEE, Deputy Chief
24
                                      Criminal Division
25                                    United States Department of Justice
26

27
                                      Nicola T. Hanna,
28                                    United States Attorney
                                                4
     Case 2:13-cv-09169-GW-SS Document 47 Filed 09/08/20 Page 5 of 5 Page ID #:692




 1
                                   STEVEN R. WELK, Assistant U.S. Attorney
                                   Chief, Asset Forfeiture Section
 2

 3                                 Attorneys for Plaintiff
 4                                 UNITED STATES OF AMERICA
 5
      DATED: September 8, 2020     FISHER & KREKORIAN
 6

 7

 8
                                   By _S/ Kevin Fisher________________________
                                   Kevin Fisher
 9                                 Attorneys for Claimants Teodoro Nguema
10                                 Obiang Mangue and Sweetwater Malibu, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           5
